Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered November 28, 2001, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in making its Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]; People v Mitchell, 298 AD2d 602 [2002]; People v Hegdal, 266 AD2d 472, 473 [1999]; People v Wilder, 253 AD2d 472 [1998]).
The defendant’s constitutional challenge to his adjudication as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]; People v Messer, 305 AD2d 260, 261 [2003], lv denied 100 NY2d 584 [2003]; People v Lebron, 293 AD2d 689, 690 [2002]; People v Rice, 285 AD2d 617 [2001]). Altman, J.E, Smith, Friedmann and Crane, JJ., concur.